DETAILED ACTION
Response to Amendment
Acknowledgements
	Claims 1-3 and 6-22 remain pending.  New claim objections and 112 rejections appear below.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/14/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1 and 10 are objected to because of the following informalities:
On lines 16-17 of claim 1, “and an ambient temperature that is one of measured by the temperature sensor and a value stored in a memory” should read “and an ambient temperature, the ambient temperature 
On lines 20-22 of claim 10, the same issue exists as discussed directly above.
Appropriate correction is required.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In regard to claim 17, there is no original disclosure for a “fluid sensor” that interacts with a heater assembly such that the heater assembly is energized “at a level proportional to how close a measured temperature of the fluid by the fluid sensor is to a target temperature value of the fluid”.  The only original disclosure for a “fluid sensor” appears in par. [0022], [0039], and [0040] of the pg-publication.  However, these paragraphs only describe a “fluid sensor” that is “configured to identify the fluid or type of fluid flowing into the fluid warming device 10” (par. [0022]).  There is no indication that the fluid sensor is configured to measure the temperature of the fluid as is now recited in claim 17.  For these reasons, it is deemed that the claims fail the written description requirement because the applicant did not have possession of the recited invention of claim 17.
The dependent claims are rejected by virtue of their dependency on the rejected independent claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cassidy (US 20140169775 A1) in view of Thiebaud et al. (WO 2007074425 A1), and further in view of Cassidy et al. (US 20060020255 A1), hereinafter referred to as Cassidy ‘775, Thiebaud, Cassidy ‘255.
Regarding claim 1, Cassidy ‘775 teaches: A fluid warming device (see FIG. 3, fluid warming device: 10), comprising: a heat exchange body (see FIG. 3, heat exchange body: 18) comprising an input port (see FIG. 3, input port / connector: 22) and an output port (see FIG. 3, output port / connector: 24) and configured to conduct fluid from the input port (22) to the output port (24) (see p. [0021]); a heater assembly (see FIG. 3, heater assembly: 20) disposed externally to the heat exchange body (18) (evident from FIG. 3; see also p. [0020] discussing heat exchange body is removable), the heater assembly (20) configured to transfer heat to the heat exchange body (18) without direct contact with the fluid (see p. [0021] discussing heat exchange body is formed from a suitable material to facilitate heat transfer from heater assembly to the fluid within the heat exchange body); a temperature sensor (see FIG. 7, temperature sensors: 34, 36) configured to measure a temperature of the heater assembly (20) (see p. [0022] discussing heating assembly includes heater: 26, and temperature sensors: 34, 36 are provided to sense the temperature of the heater 26); and a controller (see p. [0031]) connected to the temperature sensor (34, 36) (necessarily, see claim 1), calculate a temperature loss of intravenous (IV) tubing connected to the output port to an environment based on a target delivered fluid temperature and an ambient temperature that is one of measured by the temperature sensor and a value stored in a memory; calculate an actual fluid temperature of fluid exiting the output port into the IV tubing as a temperature measured at the output port by the temperature sensor minus a drop limit, the drop limit defined as a maximum temperature the fluid in the heat exchange body can be raised so that a surface temperature on the heat exchange body does not exceed an allowable level; and adjust the power to the heater assembly based on the calculated actual fluid temperature (see par. [0006], [0007], [0034], claim 16).
However, Cassidy ‘775 does not explicitly disclose: a power sensor configured to measure a power to the heater assembly; the controller is connected to the power sensor; or the controller is configured to: identify a type of the fluid in the heat exchange body based on one of a temperature at the input port and a power demand; determine a fluid property based on the identified fluid type; and determine a fluid flow rate through the heat exchange body based on the fluid property, the temperature and the power.
Thiebaud, in a similar field of endeavor, teaches a power sensor (see FIG. 3, power measuring means: 16) configured to measure a power to the heater assembly (5) (i.e., fluid volume in chamber 2 also derived from, “the measurement of at least one electrical parameter such as current, power or frequency applied to the heating element,” see Page 4, Lines 12-16); and a controller (see FIG. 3, control board/processing unit within electrical conduction circuit: 12) connected to the temperature sensor (13) (“a processing unit connected to said temperature sensor,” see Page 3, Lines 8-9) and the power sensor (16) (see FIG. 3, control board is connected to power measuring means, current measuring means, voltage measuring means, etc.), wherein the controller (12) is configured to determine a fluid flow rate through the heat exchange body (2) based on the temperature and the power (“the fluid volume measuring means comprise temperature sensing means [...] [and] electrical parameter measuring means [...] such as power,” see Page 2, Lines 5-10; see also “the processing unit being adapted to measure the volume flow through the warming unit and the volume flow is derived from the fluid volume measuring means,” see Page 3, Lines 8 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Cassidy ‘775 by incorporating the teachings of Thiebaud by including an electrical parameter measuring means (such as a power sensor) and by substituting the controller of Cassidy ‘775 for the controller of Thiebaud, for the purpose of more precisely determining the fluid volumes and/or flow during fluid therapies (see Thiebaud, Page 4, Lines 25-34).
However, the device of Cassidy ‘775 in view of Thiebaud does not explicitly disclose: the controller is configured to: identify a type of the fluid in the heat exchange
body based on one of a temperature at the input port and a power demand; determine a fluid property based on the identified fluid type; and determine a fluid flow rate through the heat exchange body based on the fluid property, the temperature and the power.
Cassidy ‘255, in a similar field of endeavor, teaches an “intravenous (IV) flow control system that employs tubing orifice size data and thermal data from a fluid warming system to provide closed loop control to maintain a desired flow rate” (see p. [0018)]), comprising a controller (see FIG. 12, computer: 232) configured to: identify a type of fluid in a heat exchange body (i.e., a fluid warmer, see p. [0061]) based on one of a temperature at the input port and a power demand (see p. [0067-0068] discussing the system can identify the type of fluid [i.e., blood or a standard IV fluid] based on T.sub.in [i.e., the temperature at the heat exchanger entrance]; see also claim 2); determine a fluid property based on the identified fluid type (i.e., specific heat, “The system can also determine the fluid type [blood or a standard IV fluid] by calculating the specific heat using the geometrically based technique,” see p.[0068]); and determine a fluid flow rate through the heat exchange body based on the fluid property (i.e., specific heat), the temperature, and the power (see equation in p. [(0067)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined device of Cassidy ‘775 and Thiebaud by incorporating the teachings of Cassidy ‘255 by combining a force transducer and other applicable geometrically based technique components to the IV fluid warming device of Cassidy ‘775 (combined with the controller of Thiebaud, as discussed above) in order to identify a type of fluid (i.e., blood or standard IV fluid) and by providing specific programming instructions to the controller of Thiebaud to determine a fluid property (i.e., a specific heat) based on the identified fluid, in order to determine a fluid flow rate based on said fluid property, the temperature of the fluid, and the power demand of the heater assembly (as taught by Cassidy ‘255 in p. [0067 0068]), for the purpose of providing a fluid warming system that can handle a variety of fluids by utilizing independent control loops to calculate and control flow rates of each fluid type (see Cassidy ‘255 p. [0020)).
Regarding claim 2, the combined device of Cassidy ‘775, Thiebaud, and Cassidy ‘255 (see claim 1 above) teaches:
The fluid warming device (Cassidy ‘775: 10) of Claim 1, wherein the controller (Thiebaud: 12) is further configured to determine a total volume of fluid delivered through the heat exchange body (Cassidy: 18) based on the temperature and the power (see Thiebaud Page 2, Lines 5-10, “said fluid volume measuring means comprise temperature sensing means adapted to measure the fluid temperature on at least two separate points, said fluid measuring means furthermore comprising electrical parameter measuring means for determining at least one electrical parameter such as current, power or frequency applied to the heating element.”).
Regarding claim 3, the combined device of Cassidy ‘775, Thiebaud, and Cassidy ‘255 (see claim 1 above) teaches:
The fluid warming device (Cassidy ‘775: 10) of Claim 1, wherein the power is measured by measuring a current to the heater assembly (Cassidy ‘775: 20) (see Thiebaud FIG. 3 showing power measuring means: 16 relies on voltage measuring means: 15 variable “V’ and current measuring means: 14 variable “I’).
Regarding claim 6, the combined device of Cassidy ‘775, Thiebaud, and Cassidy ‘295 (see claim 1 above) teaches:
The fluid warming device (Cassidy ‘775: 10) of Claim 1, wherein the controller (Thiebaud: 12) is configured to identify the fluid based on the temperature at the input port (Cassidy ‘775: 22) (when combined with teachings of Cassidy ‘255, which teaches a controller configured to identify the type of fluid [i.e., blood or a standard IV fluid] based on T.sub.in [i.e., the temperature at the heat exchanger entrance], see p. [0068]).
Regarding claim 7, the combined device of Cassidy ‘775, Thiebaud, and Cassidy ‘295 (see claim 1 above) teaches:
The fluid warming device (Cassidy ‘775: 10) of Claim 1, wherein the controller (Thiebaud: 12) is configured to identify the fluid based on the power demand (when combined with teachings of Cassidy ‘255, which teaches a controller configured to identify the type of fluid [i.e., blood or a standard IV fluid] based on the power demand of the fluid warmer, see equation in p. [0067] indicating flow rate is based on variables such as power, temperature difference, specific heat, and fluid density—if all variables besides specific heat are measurable, one can flip the equation provided to solve for the fluid’s specific heat, which will indicate whether the fluid is blood or a standard IV fluid).
Regarding claim 8, the combined device of Cassidy ‘775, Thiebaud, and Cassidy ‘259 (see claim 1 above) teaches: The fluid warming device (Cassidy ‘775: 10) of Claim 1, wherein the temperature is a temperature difference between a first temperature and a second temperature (see Cassidy ‘775 p. [0033] discussing a difference between a fluid target temperature and an ambient temperature is determined by the controller).
Regarding claim 9, the combined device of Cassidy ‘775, Thiebaud, and Cassidy ‘259 (see claim 8 above) teaches: The fluid warming device (Cassidy ‘775: 10) of Claim 8, wherein the temperature sensor (Cassidy ‘775: 34, 36) is disposed near the output port (Cassidy ‘775: 24) to measure the first temperature and a second temperature sensor (Cassidy ‘775: 34, 36) is disposed near the input port (Cassidy ‘775: 22) to measure the second temperature (see Cassidy ‘775, p. [0022)).
Regarding claim 10, Cassidy ‘775 teaches: A fluid warming device (see FIG. 3, fluid warming device: 10), comprising: a heat exchange body (see FIG. 3, heat exchange body: 18) comprising an input port (see FIG. 3, input port / connector: 22) and an output port (see FIG. 3, output port / connector: 24) and configured to conduct fluid therethrough in one direction from an input port (22) to an output port (24) (see p. [0021));
a housing (see FIG. 3, housing: 12) configured to removably receive the heat exchange body (18) (see p. [0020]); 
a heater assembly (see FIG. 3, heater assembly: 20) disposed within the housing (12) (evident from FIG. 3; see also p. [0020]) and configured to transfer heat to the heat exchange body (18) (see p. [0021] discussing heat exchange body is formed from a suitable material to facilitate heat transfer from heater assembly to the fluid within the heat exchange body);
a first slidable cover (see FIG. 2, sliding cover: 16) and a second slidable cover (see FIG. 2, sliding cover: 16) configured to hold the heat exchange body (18) against the heater assembly (20) (see p. [0020));
a temperature sensor (see FIG. 7, temperature sensors: 34, 36) configured to measure a temperature of the heater assembly (20) (see p. [0022] discussing heating assembly includes heater: 26, and temperature sensors: 34, 36 are provided to sense the temperature of the heater 26); and a controller (see p. [0031]) connected to the temperature sensor (34, 36) (necessarily, see claim 1), the controller configured to calculate a temperature loss of intravenous (IV) tubing connected to the output port to an environment based on a target delivered fluid temperature and an ambient temperature that is one of measured by the temperature sensor and a value stored in a memory; determine the temperature loss of the IV tubing exceeds a threshold; determine a total drop along the IV tubing and across the heat exchange body; determine the total drop is greater than a drop limit, the drop limit defined as a maximum temperature the fluid in the heat exchange body can be raised so that a surface temperature on the heat exchange body does not exceed an allowable level; calculate an actual fluid temperature of fluid exiting the output port into the IV tubing as a temperature measured at the output port by the temperature sensor minus the drop limit; and adjust the power to the heater assembly based on the calculated actual fluid temperature (see par. [0006], [0007], [0034], claim 16).
However, Cassidy ‘775 does not explicitly disclose: a power sensor configured to measure a power to the heater assembly; the controller is connected to the power sensor; or the controller is configured to: identify a type of the fluid in the heat exchange body based on one of a temperature at the input port and a power demand; determine a fluid property based on the identified fluid type; and determine a fluid flow rate through the heat exchange body based on the fluid property, the temperature and the power.
Thiebaud, in a similar field of endeavor, teaches a power sensor (see FIG. 3, power measuring means: 16) configured to measure a power to the heater assembly (5) (i.e., fluid volume in chamber 2 also derived from, “the measurement of at least one electrical parameter such as current, power or frequency applied to the heating element,” see Page 4, Lines 12-16); and a controller (see FIG. 3, control board / processing unit within electrical conduction circuit: 12) connected to the temperature sensor (13) (“a processing unit connected to said temperature sensor,” see Page 3, Lines 8-9) and the power sensor (16) (see FIG. 3, control board is connected to power measuring means, current measuring means, voltage measuring means, etc.), wherein the controller (12) is configured to determine a fluid flow rate through the heat exchange body (2) based on the temperature and the power (“the fluid volume measuring means comprise temperature sensing means [...] [and] electrical parameter measuring means [...] such as power,” see Page 2, Lines 5-10; see also “the processing unit being adapted to measure the volume flow through the warming unit and the volume flow is derived from the fluid volume measuring means,” see Page 3, Lines 8-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Cassidy ‘775 by incorporating the teachings of Thiebaud by including an electrical parameter measuring means (such as a power sensor) and by substituting the controller of Cassidy ‘775 for the controller of Thiebaud, for the purpose of more precisely determining the fluid volumes and/or flow during fluid therapies (see Thiebaud, Page 4, Lines 25-34).
However, the device of Cassidy ‘775 in view of Thiebaud does not explicitly disclose: the controller is configured to: identify a type of the fluid in the heat exchange body based on one of a temperature at the input port and a power demand; determine a fluid property based on the identified fluid type; and determine a fluid flow rate through the heat exchange body based on the fluid property, the temperature and the power.
Cassidy ‘255, in a similar field of endeavor, teaches an “intravenous (IV) flow control system that employs tubing orifice size data and thermal data from a fluid warming system to provide closed loop control to maintain a desired flow rate” (see p. [0018)]), comprising a controller (see FIG. 12, computer: 232) configured to: identify a type of fluid in a heat exchange body (i.e., a fluid warmer, see p. [0061]) based on one of a temperature at the input port and a power demand (see p. [0067-0068] discussing the system can identify the type of fluid [i.e., blood or a standard IV fluid] based on T.sub.in [i.e., the temperature at the heat exchanger entrance]; see also claim 2); determine a fluid property based on the identified fluid type (i.e., specific heat, “The system can also determine the fluid type [blood or a standard IV fluid] by calculating the specific heat using the geometrically based technique,” see p.[0068]); and determine a fluid flow rate through the heat exchange body based on the fluid property (i.e., specific heat), the temperature, and the power (see equation in p. [0067)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined device of Cassidy ‘775 and Thiebaud by incorporating the teachings of Cassidy ‘255 by combining a force transducer and other applicable geometrically based technique components to the IV fluid warming device of Cassidy ‘775 (combined with the controller of Thiebaud, as discussed above) in order to identify a type of fluid (i.e., blood or standard IV fluid) and by providing specific programming instructions to the controller of Thiebaud to determine a fluid property (i.e., a specific heat) based on the identified fluid, in order to determine a fluid flow rate based on said fluid property, the temperature of the fluid, and the power demand of the heater assembly (as taught by Cassidy ‘255 in p. [0067-0068]), for the purpose of providing a fluid warming system that can handle a variety of fluids by utilizing independent control loops to calculate and control flow rates of each fluid type (see Cassidy ‘255 p. [0020)).
Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Cassidy ‘775, Thiebaud, and Cassidy ‘255, as applied to claim 10 and and further in view of Tatkov et al. (US 20110120462 A1).
Regarding claim 11, the combined device of Cassidy ‘775, Thiebaud, and Cassidy ‘255 (see claim 10 above) teaches:
The fluid warming device (Cassidy ‘775: 10) of Claim 10, wherein the controller (Thiebaud: 12) is configured to determine the fluid flow rate based on the fluid property, a temperature difference, and the power (when combined with teachings of Cassidy ‘255, which teaches a controller configured to determine a fluid flow rate based on the specific heat, temperature difference at the input port and the output port, and power demand of the fluid warmer, see equation in p. [0067]; see motivation to combine above in claim 10).
However, the combined devices of Cassidy ‘775, Thiebaud, and Cassidy ‘255 do not explicitly disclose: the fluid property is stored in a memory coupled to the controller.
Tatkov, in a similar field of endeavor, teaches a fluid warming device (i.e., a humidifier unit within a breathing assistance system, see Abstract) comprising a controller (see FIG. 3, controller: 108) that is configured to adjust power to a heating assembly based on a fluid property (i.e., an ideal patient end temperature) stored in a memory coupled to the controller (108) (“The controller [...] is loaded with a predetermined data set, and adjusts the power to the heat plate [...] by using this data,” see p. [0085]; necessarily, the predetermined data set must be stored in a memory coupled to said controller).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined device of Cassidy ‘775, Thiebaud, and Cassidy ‘255 to incorporate the teachings of Tatkov by including a memory coupled to the controller of Thiebaud that can store the fluid properties (i.e., specific heat) in order to compare the calculated fluid property to the expected / stored fluid property and determine a fluid flow rate based on that fluid property, for the purpose of achieving desired fluid flow characteristics at the fluid warming device’s output port (see Tatkov, p. [0028] and p. [0085]).
Regarding claim 12, the combined device of Cassidy ‘775, Thiebaud, and Cassidy ‘255 teaches a geometrically based technique configured to identify the fluid (i.e., blood or standard IV fluid) in the heat exchange body (Cassidy ‘775: 18), wherein the fluid property (i.e., specific heat) is determined based on the identified fluid (see p. [0067- 0068]). However, the combined device of Cassidy ‘775, Thiebaud, and Cassidy ‘255 does not explicitly disclose: a sensor configured to identify the fluid in the heat exchange body.
Tatkov, in a similar field of endeavor, teaches a sensor (see FIG. 3, ambient temperature sensor) configured to identify the fluid in the heat exchange body (see FIG. 3, chamber: 105), wherein the fluid property (i.e., an ideal patient end temperature, see values in FIG. 5) is determined based on the identified fluid (see p. [0085]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined device of Cassidy ‘775, Thiebaud, and Cassidy ‘255 to incorporate the teachings of Tatkov by providing a sensor within the geometrically based technique taught by Cassidy ‘255 configured to identify the type of fluid (i.e., blood or standard IV fluid) in the heat exchange body of Cassidy ‘775, such as a viscosity sensor (Cassidy ‘255 teaches viscosity and specific heat are two differing characteristics of blood and standard IV fluids, see p. [0065]), wherein the fluid property (i.e., the specific heat) can be determined based on that identified fluid, for the purpose of achieving desired fluid flow characteristics at the fluid warming device’s output port (see Tatkov, p. [0028] and p. [0085]) for a variety of fluids (see Cassidy ‘255 p. [0020)).
Regarding claim 13, the combined device of Cassidy ‘775, Thiebaud, and Cassidy ‘255 (see claim 11 above) teaches: The fluid warming device (Cassidy ‘775: 10) of Claim 11, wherein the temperature difference is based on the temperature and a second temperature (see Cassidy ‘775 p. [0033] discussing a difference between a fluid target temperature and an ambient temperature is determined by the controller).
Regarding claim 14, the combined device of Cassidy ‘775, Thiebaud, and Cassidy ‘255 (see claim 13 above) teaches: The fluid warming device (Cassidy ‘775: 10) of Claim 13, wherein the second temperature is based on an ambient temperature (see Cassidy ‘775 p. [0033] discussing an ambient temperature is measured by a sensor in order to determine the temperature loss of the IV tubing to the environment).
Regarding claim 15, the combined device of Cassidy ‘775, Thiebaud, and Cassidy ‘255 (see claim 13 above) teaches: The fluid warming device (Cassidy ‘775: 10) of Claim 13, wherein the second temperature is measured by a second temperature sensor (see Cassidy ‘775 p. [0033] discussing an ambient temperature is measured by a sensor in order to determine the temperature loss of the IV tubing to the environment).
Regarding claim 16, the combined device of Cassidy ‘775, Thiebaud, and Cassidy ‘255 (see claim 15 above) teaches: The fluid warming device (Cassidy ‘775: 10) of Claim 15, wherein the temperature sensor (Cassidy ‘775: 34, 36) is disposed near the output port (Cassidy ‘775: 24, evident from FIG. 3) and the second temperature sensor (i.é., an ambient temperature sensor, see Cassidy ‘775 p. [0033]) is disposed near the input port (Cassidy ‘775: 22) (the Examiner notes that the term “near” is relative—Cassidy ‘775 teaches in p. [0033] “the ambient temperature is measured by a suitable sensor located within the warming device 10 in close contact with the housing [12]’—therefore, one of ordinary skill in the art could interpret the sensor location to be “near” the input port 22 of the heat exchange body 18 when the heat exchange body 18 is held within the housing 12 of the warming device 10).
Prior Art Rejection over Claim 17
	There is no prior art rejection for claim 17.  The previous rejection over Cassidy ‘775, Thiebaud ‘425, Cassidy ‘255, and Cassidy ‘719 does not teach the newly recited fluid sensor of claim 17.  However, this subject matter has been determined to be new matter and cannot be indicated as allowable subject matter.  Furthermore, the examiner maintains that the feature of continuous energization of heaters is well-known in the heater assembly art.  See cited references in 892.
Response to Arguments
Applicant's arguments filed 8/23/2022 have been fully considered but they are not persuasive.
In response to the applicant’s arguments that the cited references fail to disclose the new limitations of claims 1 and 10, the examiner respectfully disagrees.  Please see the rejection above for the corresponding citations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759. The examiner can normally be reached M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THEODORE J. STIGELL
Primary Examiner
Art Unit 3783


/THEODORE J STIGELL/Primary Examiner, Art Unit 3783